PER CURIAM.
The appellant seeks reversal of an order of the trial court denying his motion for post conviction relief filed under the provisions of Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix.
The record before us does not affirmatively show that the appellant was represented by counsel or that he intelligently and understanding^ waived the right to counsel at the time of his arraignment and sentence during which he was allegedly indigent. See Phillips v. State, Fla.App. 1964, 164 So.2d 858, Second District.
The order appealed is accordingly reversed and the cause remanded for further appropriate proceedings.
Reversed and remanded.
WHITE, Acting C. J., and ANDREWS and KANNER (Ret.), JJ., concur.